Exhibit 10.129

Execution Copy

CORTEX PHARMACEUTICALS, INC.

SECURITIES PURCHASE AGREEMENT

This Securities Purchase Agreement (the “Agreement”) is entered into as of
June 25, 2012 (the “Effective Date”), between Cortex Pharmaceuticals, Inc., a
Delaware corporation (the “Company”), and Samyang Optics Co., Ltd., a South
Korean corporation (the “Purchaser”).

R E C I T A L S:

A. The Company proposes to borrow an aggregate sum in US dollars equivalent to
Four Hundred Sixty-Five Million South Korean Won (W465,000,000) from the
Purchaser in exchange for the issuance of a secured promissory note in the form
attached hereto as Exhibit A (the “Note”), in accordance with the terms and
conditions of the Agreement.

B. The Company also proposes to issue and sell a warrant to purchase Four
Million (4,000,000) shares of common stock of the Company, with a par value of
US$0.001 per share (the “Shares”), in the form attached hereto as Exhibit B (the
“Warrant”), and the Purchaser wishes to purchase the Warrant, in accordance with
the terms and conditions of the Agreement.

C. In connection with the execution of this Agreement, the Company and Purchaser
are entering into a Security Agreement (as such may be amended, restated,
supplemented or modified from time to time, the “Security Agreement”) in the
form set forth in Exhibit C. The Security Agreement, among other things,
provides that the Note issued hereunder shall be a secured obligation under such
Security Agreement.

D. In connection with the execution of this Agreement, the Company and Samyang
Optics Co. Ltd. are also entering into an Amendment to that certain Development
and License Agreement dated as of January 11, 2012, by and between the Company
and Samyang Optics Co. Ltd. (the “Amendment”) in the form set forth in Exhibit
D.

A G R E E M E N T:

NOW, THEREFORE, for good and valuable consideration, receipt of which is hereby
acknowledged, the parties agree as follows:

1. Issuance of the Note. The Company hereby agrees to issue and deliver to the
Purchaser, and the Purchaser agrees to purchase from the Company, the Note on
the terms and conditions included herein. The closing of the purchase and sale
of the Note contemplated hereunder (the “Closing”) shall be held as of the same
date herewith or at such other time upon which the Company and the Purchaser
shall mutually agree (the “Closing Date”); provided, however, that to the extent
that the Company has not received the Purchase Price on or prior to the third
(3rd) Business Day (as defined in Section 9(g) below) following the Effective
Date, unless the Company otherwise expressly agrees in writing, this Agreement
shall automatically terminate without penalty to the Company. On the Closing
Date, the Company shall have received from the Purchaser via wire transfer an
amount in US dollars equivalent to Four Hundred Sixty-Five Million South Korean
Won (W465,000,000) (the “Purchase Price”) and the Company will issue and deliver
to the Purchaser the Note.



--------------------------------------------------------------------------------

2. Issuance of Warrant. On the Closing Date, the Purchaser shall be issued the
Warrant. The initial exercise price of the Warrant shall be an amount per Share
equal to the Weighted Average Closing Price of the Common Stock for the five
(5) Trading Day period immediately prior to the Closing Date (as defined below).
The parties hereby agree that the deemed exercise price per share of the Warrant
shall be $0.056. For purposes of this Agreement:

(a) “Weighted Average Closing Price” shall mean the price determined by the
first of the following clauses that applies: (A) if the Common Stock is then
listed or quoted for trading on a Trading Market other than the OTC Bulletin
Board or the Pink OTC Market, the volume-weighted average closing prices of the
Common Stock on the Trading Market on which the Common Stock is then listed or
quoted for trading as reported by Bloomberg L.P., (B) if the Common Stock is
then listed or quoted for trading on the OTC Bulletin Board, the volume-weighted
average closing prices of the Common Stock on the OTC Bulletin Board, or (C) if
the Common Stock is not then listed or quoted for trading on the OTC Bulletin
Board and if prices for the Common Stock are then reported in the “Pink Sheets”
published by Pink OTC Markets, Inc. (or a similar organization or agency
succeeding to its functions of reporting prices), the closing prices per share
of the Common Stock so reported.

(b) “Trading Day” shall mean a day on which the principal Trading Market is open
for trading.

(c) “Trading Market” shall mean a market or exchange on which the Common Stock
is then listed or quoted for trading, including, without limitation, the NYSE
Amex Equities Market, the Nasdaq Capital Market, the Nasdaq Global Market, the
Nasdaq Global Select Market or the New York Stock Exchange, the OTC Bulletin
Board or a Pink OTC Market (or any successors to any of the foregoing).

3. Purchaser’s Representations. The Purchaser hereby represents and warrants to
the Company as follows:

(a) The Purchaser is an entity duly organized, validly existing and in good
standing under the laws of the jurisdiction of its organization with full right,
corporate or partnership power and authority to enter into and to consummate the
transactions contemplated by hereby and otherwise to carry out its obligations
hereunder.

(b) The execution and delivery of the Agreement and performance by the Purchaser
of the transactions contemplated by the Agreement have been duly authorized by
all necessary corporate, partnership, limited liability company or similar
action, as applicable, on the part of the Purchaser.

(c) The Agreement has been duly executed by the Purchaser, and when delivered by
the Purchaser in accordance with the terms hereof, will constitute the valid and
legally binding obligation of the Purchaser, enforceable against it in
accordance with its terms, except: (i) as limited by general equitable
principles and applicable bankruptcy, insolvency, reorganization, moratorium and
other laws of general application affecting enforcement of creditors’ rights
generally, (ii) as limited by laws relating to the availability of specific
performance, injunctive relief or other equitable remedies and (iii) insofar as
indemnification and contribution provisions may be limited by applicable law.

 

2



--------------------------------------------------------------------------------

(d) The execution, delivery and performance by the Purchaser of the Agreement
and the consummation by it of the transactions contemplated thereby do not and
will not (i) conflict with or violate any provision of the Purchaser’s
certificate or articles of incorporation, bylaws or other organizational or
charter documents, or (ii) conflict with or result in a violation of any law,
rule, regulation, order, judgment, injunction, decree or other restriction of
any court or governmental authority to which the Purchaser is subject (including
federal and state securities laws and regulations), or by which any property or
asset of the Purchaser is bound or affected, except in the case subparagraph
(ii) such as could not have or reasonably be expected to have a material adverse
effect on the Purchaser.

(e) The Purchaser is acquiring the Note and the Warrant, as well as the Shares
underlying the Warrant, (collectively referred to with the Note and Warrant as
the “Securities”), for the Purchaser’s own account and not as a nominee or agent
for any other person, and not with the view to, or for sale in connection with,
any distribution thereof.

(f) The Purchaser is an “accredited investor,” as the Purchaser is a person or
entity described in one of the items in Annex A attached hereto.

(g) The Purchaser is not purchasing the Securities as a result of any
advertisement, article, notice or other communication regarding the Securities
published in any newspaper, magazine or similar media or broadcast over
television or radio or presented at any seminar or any other general
solicitation or general advertisement.

(h) The Purchaser understands that the Securities are being offered and sold to
it in reliance upon specific exemptions from the registration requirements of
federal and state securities laws and that the Company is relying upon the truth
and accuracy of, and the Purchaser’s compliance with, the representations,
warranties, agreements, acknowledgements and understandings of the Purchaser set
forth herein in order to determine the availability of such exemptions and the
eligibility of the Purchaser to acquire the Securities.

(i) The offer and sale of the Securities has not been registered under the
Securities Act of 1933, as amended (the “Securities Act”), and that,
accordingly, they will not be transferable except as permitted under various
exemptions set forth in the Securities Act, or upon satisfaction of the
registration and prospectus delivery requirements of the Securities Act, and
that there will be a legend printed upon the Securities so indicating.

(j) The Securities may not be sold, transferred, assigned, pledged, hypothecated
or otherwise disposed of unless the Purchaser first provides to the Company and
opinion of counsel to the effect that such sale, transfer, assignment, pledge,
hypothecation or other disposition will be exempt from the registration and
prospectus delivery requirements of the Securities Act and the registration or
qualification requirements of any applicable state securities’ law.

4. Company’s Representations. The Company hereby represents and warrants to the
Purchaser as follows:

(a) The Company is an entity duly organized, validly existing and in good
standing under the laws of the jurisdiction of its organization with full right,
corporate or partnership power and authority to enter into and to consummate the
transactions contemplated by hereby and otherwise to carry out its obligations
hereunder.

 

3



--------------------------------------------------------------------------------

(b) The execution and delivery of the Agreement and performance by the Company
of the transactions contemplated by the Agreement have been duly authorized by
all necessary corporate, partnership, limited liability company or similar
action, as applicable, on the part of the Company.

(c) The Agreement has been duly executed by the Company, and when delivered by
the Company in accordance with the terms hereof, will constitute the valid and
legally binding obligation of the Company, enforceable against it in accordance
with its terms, except: (i) as limited by general equitable principles and
applicable bankruptcy, insolvency, reorganization, moratorium and other laws of
general application affecting enforcement of creditors’ rights generally,
(ii) as limited by laws relating to the availability of specific performance,
injunctive relief or other equitable remedies and (iii) insofar as
indemnification and contribution provisions may be limited by applicable law.

(d) The execution, delivery and performance by the Company of the Agreement and
the consummation by it of the transactions contemplated thereby do not and will
not (i) conflict with or violate any provision of the Company’s certificate or
articles of incorporation, bylaws or other organizational or charter documents,
or (ii) conflict with or result in a violation of any law, rule, regulation,
order, judgment, injunction, decree or other restriction of any court or
governmental authority to which the Company is subject (including federal and
state securities laws and regulations), or by which any property or asset of the
Company is bound or affected, except in the case subparagraph (ii) such as could
not have or reasonably be expected to have a material adverse effect on the
Company.

(e) The authorized and outstanding capital stock of the Company is set forth on
Schedule A attached hereto. All issued and outstanding shares have been duly
authorized and validly issued and are fully paid and nonassessable. Except as
set forth on Schedule A, there are no other outstanding rights, options,
warrants, preemptive rights, rights of first refusal, or similar rights for the
purchase or acquisition from the Company of any securities of the Company nor
are there any commitments to issue or execute any such rights, options,
warrants, preemptive rights or rights of first refusal. Except as otherwise
provided in the Company’s certificate of incorporation, there are no outstanding
rights or obligations of the Company to repurchase or redeem any of its
securities. The respective rights, preferences, privileges, and restrictions of
the Company’s outstanding shares are as stated in the Company’s certificate of
incorporation. All outstanding securities have been issued in compliance with
all applicable securities laws.

(f) There is no action, suit, proceeding, or investigation (including without
limitation any suit, proceeding, or investigation involving the prior employment
of any of the Company’s employees, their use in connection with the Company’s
business of any information or techniques allegedly proprietary to any of their
former employers, or their obligations under any agreements with prior
employers) against or adverse to the Company pending or, to the best of the
Company’s knowledge, currently threatened before any court, administrative
agency, or other governmental body. The Company is not a party or subject to,
and none of its assets is bound by, the provisions of any order, writ,
injunction, judgment, or decree of any court or government agency or
instrumentality. There is no action, suit, or proceeding by the Company
currently pending or that the Company intends to initiate.

 

4



--------------------------------------------------------------------------------

(g) The Company has fully provided the Purchaser with all the information that
the Purchaser has requested for deciding whether to purchase the Note and the
Warrant. Neither this Agreement, nor any other agreements, statements or
certificates made or delivered in connection herewith or therewith contains any
untrue statement of a material fact or, when taken together, omits to state a
material fact necessary to make the statements herein or therein, in light of
the circumstances under which they were made, not misleading.

5. Conditions to Closing of the Purchaser. The Purchaser’s obligation to
purchase the Note and the Warrant at the Closing in accordance with the terms
set forth herein is subject to the fulfillment on or prior to the Closing Date
of each of the following conditions:

(a) Representations and Warranties Correct. The representations and warranties
made by the Company in Section 4 hereof shall be true and correct when made and
shall be true and correct on and as of the Closing Date with the same force and
effect as if they had been made on and as of said date.

(b) Covenants. All covenants, agreements and conditions contained in this
Agreement to be performed by the Company on or prior to the Closing Date shall
have been performed or complied with in all material respects.

(c) No Material Adverse Change. There shall have been no material adverse change
in the Company’s business or financial condition.

(d) Security Agreement. The Company and Purchaser shall have executed and
delivered the Security Agreement and such agreement shall be in full force and
effect.

(e) Amendment. The Company and Purchaser shall have executed and delivered the
Amendment and such agreement shall be in full force and effect.

6. Right of First Refusal. The Shares underlying the Warrant (the “Subject
Shares”) may be sold by the Purchaser only in compliance with the provisions of
this Section 6, and subject in all cases to compliance with applicable
securities laws. Prior to any intended sale of more than an aggregate of 500,000
Subject Shares in any two (2) Business Day (as defined in Section 9(g) below)
period, the Purchaser shall first give written notice (the “Offer Notice”) to
the Company specifying (i) its bona fide intention to sell or otherwise transfer
such Subject Shares and (ii) the number of Subject Shares the Purchaser proposes
to sell (the “Offered Shares”). Within two (2) Business Days after receipt of
the Offer Notice, the Company or its nominee(s) may elect to negotiate in good
faith with the Purchaser to purchase all (not some) of such Offered Shares. In
the event that the Company elects to purchase all (not some) of such Offered
Shares, the Purchaser and the Company shall negotiate in good faith to
consummate a transaction for such Offered Shares within five (5) Business Days
following the Company’s election. If the Company and the Purchaser fail to agree
upon a purchase price following good faith negotiation between the Company and
the Purchaser, or otherwise any single share of the Offered Shares is not to be
purchased by the Company, all the Offered Shares may be sold by the Purchaser
without any of the restrictions set forth in this Section 6.

7. “Market Stand-Off” Agreement. The Purchaser agrees that, if requested by the
Company or the managing underwriter of any proposed public offering of the
Company’s securities, the Purchaser will not sell or otherwise transfer or
dispose of any shares of common stock held by the Purchaser without the prior
written consent of the Company or such underwriter, as the case may be, during
such period of time, not to exceed 180 days following the effective date of the
registration

 

5



--------------------------------------------------------------------------------

statement filed by the Company with respect to such offering, as the Company or
the underwriter may specify. In order to enforce the foregoing covenant, the
Company may impose stop transfer instructions with respect to any shares of
common stock held by the Purchaser until the end of such period.

8. Board Representation.

(a) Appointment to Board of Directors and Committee. The Company will appoint
one (1) individual reasonably acceptable to the Company, designated in writing
by the Purchaser, who satisfies all regulatory requirements required to serve as
a director of the Company (the “Purchaser Nominee”) to the Company’s Board of
Directors. Effective upon his or her appointment to the Company’s Board of
Directors, the Purchaser Nominee will be eligible (but not required) to serve as
a member of the committees of the Board of Directors of the Company as
determined by the Company’s Board of Directors, provided that, such Purchaser
Nominee satisfies the requirements under applicable laws, rules and regulations,
with regard to the appointment of members and their service on such committees.
The Company’s Board of Directors will nominate the Purchaser Nominee for
election at the next annual meeting of stockholders of the Company subject to
satisfaction by the Purchaser Nominee of all legal and governance requirements
regarding service as a director.

(b) Filling of Vacancy in Purchaser Board Position. If the Purchaser Nominee
ceases prior to the next annual meeting of stockholders of the Company to serve
as a director of the Company for any reason, the Company shall cause the vacancy
created thereby to be filled by appointment of an individual designated in
writing by Purchaser, who is determined, in accordance with the provisions of
Section 8(a) above, to qualify as a Purchaser Nominee.

9. Miscellaneous.

(a) Binding on Successors. This Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns.

(b) Entire Agreement. This Agreement and the exhibits hereto, constitute the
entire agreement between the parties with respect to the subject matter hereof
and supersedes all prior and contemporaneous agreements, whether written or
oral, and shall not be modified except by a writing signed by the parties
hereto.

(c) Governing Law. All questions concerning the construction, validity,
enforcement and interpretation of the Agreement shall be governed by and
construed and enforced in accordance with the laws of the State of California,
without regard to the principles of conflicts of law thereof. Each party agrees
that all legal proceedings concerning the interpretations, enforcement and
defense of the transactions contemplated by this Agreement (whether brought
against a party hereto or its respective affiliates, directors, officers,
stockholders, employees or agents) shall be commenced exclusively in the courts
sitting in Hong Kong. Each party hereby irrevocably submits to the exclusive
jurisdiction of the courts sitting in Hong Kong for the adjudication of any
dispute hereunder or in connection herewith or with any transaction contemplated
hereby or discussed herein (including with respect to the enforcement of the
Agreement), and hereby irrevocably waives, and agrees not to assert in any suit,
action or proceeding, any claim that it is not personally subject to the
jurisdiction of any such court, that such suit, action or proceeding is improper
or is an inconvenient venue for such proceeding. Each party hereby irrevocably
waives personal service of process and

 

6



--------------------------------------------------------------------------------

consents to process being served in any such suit, action or proceeding by
mailing a copy thereof via registered or certified mail or overnight delivery
(with evidence of delivery) to such party at the address in effect for notices
to it under this Agreement and agrees that such service shall constitute good
and sufficient service of process and notice thereof. Nothing contained herein
shall be deemed to limit in any way any right to serve process in any other
manner permitted by law. If either party shall commence an action or proceeding
to enforce any provisions of the Agreement, then the prevailing party in such
action or proceeding shall be reimbursed by the other party for its reasonable
attorneys’ fees and other costs and expenses incurred with the investigation,
preparation and prosecution of such action or proceeding.

(d) Headings; References. All headings used herein are used for convenience only
and shall not be used to construe or interpret this Agreement. Except as
otherwise indicated, all references herein to Sections refer to Sections hereof.

(e) No Waiver. No waiver of any of the provisions contained in this Agreement
shall be valid unless made in writing and executed by the waiving party. It is
expressly understood that in the event any party shall on any occasion fail to
perform any term of this Agreement and the other parties shall not enforce that
term, the failure to enforce on that occasion shall not prevent enforcement of
that or any other term hereof on any other occasion.

(f) Severability. If any section of this Agreement is held invalid by any law,
rule, order, regulation, or promulgation of any jurisdiction, such invalidity
shall not affect the enforceability of any other sections not held to be
invalid.

(g) Notices. All notices and other communications hereunder shall be in writing
and shall be deemed given if properly addressed: (i) if delivered personally, by
commercial delivery service or by facsimile (with acknowledgment of a complete
transmission prior to 5:30 p.m. Los Angeles time), on the day of delivery,
(ii) if delivered by U.S. nationally recognized overnight courier service, on
the next Business Day after mailing, or (iii) upon actual receipt by the party
to whom such notice is required by be given. For purposes of this Agreement,
“Business Day” shall mean any day except any Saturday, any Sunday, any day which
is a federal legal holiday in the United States or any day on which banking
institutions in the State of California are authorized or required by law or
other governmental action to close.

Notices shall be deemed to be deemed properly addressed to any party hereto if
addressed to the following addresses (or at such other address for a party as
shall be specified by like notice):

 

  (i) if to Purchaser, to:

Samyang Optics Co., Ltd

15th F, KT Tower 422, Teheran-ro,

Gang Nam Gu, Seoul, Korea

Attention:

Telephone:

Facsimile:

Email:

 

7



--------------------------------------------------------------------------------

  (ii) if to the Company:

Cortex Pharmaceuticals, Inc.

7700 Irvine Center Drive, Suite 750,

Irvine, California 92618

Attention: Chief Executive Officer

Telephone: (949) 727-3157

Facsimile: (949) 727-3657

Email: mvarney@cortexpharm.com

with a copy to (which shall not constitute notice):

Stradling Yocca Carlson & Rauth

660 Newport Center Drive, Suite 1600

Newport Beach, CA 92660

Attention: Lawrence B. Cohn

Telephone: (949) 725-4000

Facsimile: (949) 725-4100

Email: lcohn@sycr.com

(h) Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the parties and their successors and permitted assigns.

(i) Counterparts. This Agreement and any amendment thereof may be executed in
two or more counterparts, each of which shall be deemed an original for all
purposes. In the event that any signature is delivered by facsimile transmission
or by e-mail delivery of a “.pdf” format data file, such signature shall create
a valid and binding obligation of the party executing (or on whose behalf such
signature is executed) with the same force and effect as if such facsimile or
“.pdf” signature page were an original thereof.

(j) Saturdays, Sundays, Holidays, etc. If the last or appointed day for the
taking of any action or the expiration of any right required or granted herein
shall not be a Business Day, then such action may be taken or such right may be
exercised on the next succeeding Business Day.

*********************

(Signature Page Follows)

 

8



--------------------------------------------------------------------------------

The Company and the Purchaser have executed this Agreement as of the Effective
Date.

 

“Company” CORTEX PHARMACEUTICALS, INC. By:       Mark A. Varney, Ph.D.  
President and Chief Executive Officer

 

“Purchaser” SAMYANG OPTICS CO., LTD. By:       Seung Chan, Kim   President and
Chief Executive Officer

 

9



--------------------------------------------------------------------------------

ANNEX A

Accredited Investor

An “accredited investor” is:

1. Any bank as defined in section 3(a)(2) of the Act, or any savings and loan
association or other institution as defined in section 3(a)(5)(A) of the Act
whether acting in its individual or fiduciary capacity; any broker or dealer
registered pursuant to section 15 of the Securities Exchange Act of 1934; any
insurance company as defined in section 2(13) of the Act; any investment company
registered under the Investment Company Act of 1940 or a business development
company as defined in section 2(a)(48) of that Act; any Small Business
Investment Company licensed by the U.S. Small Business Administration under
section 301(c) or (d) of the Small Business Investment Act of 1958; any plan
established and maintained by a state, its political subdivisions, or any agency
or instrumentality of a state or its political subdivisions for the benefit of
its employees, if such plan has total assets in excess of $5,000,000; any
employee benefit plan within the meaning of the Employee Retirement Income
Security Act of 1974 if the investment decision is made by a plan fiduciary, as
defined in section 3(21) of such Act, which is either a bank, savings and loan
association, insurance company, or registered investment adviser, or if the
employee benefit plan has total assets in excess of $5,000,000 or, if a
self-directed plan, with investment decisions made solely by persons that are
accredited investors;

2. Any private business development company as defined in section 202(a)(22) of
the Investment Advisers Act of 1940;

3. Any organization described in Section 501(c)(3) of the Internal Revenue Code,
corporation, Massachusetts or similar business trust, or partnership, not formed
for the specific purpose of acquiring the securities offered, with total assets
in excess of $5,000,000;

4. Any director, executive officer, or general partner of the issuer of the
securities being offered or sold, or any director, executive officer, or general
partner of a general partner of that issuer;

5. Any natural person whose net worth, either individually or jointly with such
person’s spouse, at the time of the such person’s purchase, exceeds $1,000,000,
provided that such person shall not include the value of his or her primary
residence as an asset, nor shall such person include the value of any mortgage
debt securing such residence. However, if the person has mortgage debt that is
in excess of the fair market value of his or her primary residence (also
referred to as being “underwater”), and such excess mortgage debt is recourse
debt, then the amount of such excess debt only shall be included as a liability
when making the calculation.

6. Any natural person who had an individual income in excess of $200,000 in each
of the two most recent years or joint income with that person’s spouse in excess
of $300,000 in each of those years and has a reasonable expectation of reaching
the same income level in the current year;

7. Any trust, with total assets in excess of $5,000,000, not formed for the
specific purpose of acquiring the securities offered, whose purchase is directed
by a sophisticated person as described in § 230.506(b)(2)(ii); and

8. Any entity in which all of the equity owners are accredited investors.



--------------------------------------------------------------------------------

SCHEDULE A

Authorized and Outstanding Capital Stock

As of the date of the Agreement, authorized capital of the Company includes
205,000,000 shares of Common Stock and 5,000,000 shares of Preferred Stock, of
which 1,250,000 shares have been designated as 9% Cumulative Convertible
Preferred Stock; 205,000 shares have been designated as Series A Junior
Participating Preferred Stock; 37,500 have been designated as Series B
Convertible Preferred Stock; and 3,507,500 shares remain undesignated.

As of the date of the Agreement, the Company has 85,623,663 shares of Common
Stock and 37,500 shares of Series B Convertible Preferred Stock outstanding.

As of the date of the Agreement, the Company’s issued and outstanding options
and other securities convertible into, or exercisable for, shares of the
Company’s Common Stock consist of the following:

1. 9,863,799 shares of Common Stock authorized for issuance under the Company’s
2006 Stock Incentive Plan; and

2. 4,917,226 shares of Common Stock subject to issued and outstanding options
under the Company’s 1996 Stock Incentive Plan; and

3. 250,000 shares of Common Stock subject to issued and outstanding options
outside of the Company’s 2006 Stock Incentive Plan and 1996 Stock Incentive
Plan; and

4. 18,739,759 shares of Common Stock reserved for issuance upon the exercise of
outstanding warrants; and

5. 37,500 shares of Series B Convertible Preferred Stock, each share of which is
convertible into approximately 0.09812 shares of Common Stock; and

6. 72,249 shares of Common Stock potentially issuable upon repayment of an
advance to fund the Company’s expenses for its clinical study in patients with
Mild Cognitive Impairment, such number of shares based upon the balance of the
advance and accrued interest as of April 30, 2012.

Each of the foregoing securities includes anti-dilution provisions in the event
of stock dividends, stock splits or reclassifications of the Company’s Common
Stock.



--------------------------------------------------------------------------------

EXHIBIT A

Form of Note



--------------------------------------------------------------------------------

Execution Copy

THIS NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED
(THE “ACT”). NO SALE, PLEDGE OR DISPOSITION MAY BE EFFECTED EXCEPT IN COMPLIANCE
WITH RULE 144 UNDER SAID ACT OR AN EFFECTIVE REGISTRATION STATEMENT RELATED
THERETO OR AN OPINION OF COUNSEL FOR THE HOLDER, REASONABLY SATISFACTORY TO THE
COMPANY, THAT SUCH REGISTRATION IS NOT REQUIRED UNDER THE ACT.

THIS NOTE IS SUBJECT TO THE TERMS AND CONDITIONS OF THE PURCHASE AGREEMENT (AS
DEFINED BELOW).

SECURED PROMISSORY NOTE

CORTEX PHARMACEUTICALS, INC.

 

Principal Amount: U.S Dollar equivalent to W465,000,000 KRW    Issue Date:
June 25, 2012

Cortex Pharmaceuticals, Inc., a Delaware corporation (the “Company”), for value
received, hereby promises to pay to the order of Samyang Optics Co., Ltd. (the
“Holder”), U.S Dollar equivalent to the sum of Four Hundred Sixty-Five Million
South Korean Won (W465,000,000) and any unpaid accrued interest hereon, upon the
terms of this Secured Promissory Note (the “Note”). Unless earlier paid pursuant
to the terms hereof or accelerated in connection with an Event of Default, the
outstanding principal and accrued but unpaid interest shall be immediately due
and payable on the twelve (12) month anniversary of the original Issue Date (the
“Maturity Date”). Notwithstanding the foregoing, the Holder may demand repayment
of the outstanding principal and accrued but unpaid interest at any time on or
after the six (6) month anniversary of the original Issue Date; provided,
however, that in the event of an earlier repayment demand by the Holder, the
Company may elect to extend the such repayment period in its sole discretion to
the nine (9) month anniversary of the original Issue Date in the event of an
Extension Event, as defined in that certain letter agreement between the Company
and Holder, dated as of the date hereof (the “Letter Agreement”). This Note has
been issued by the Company pursuant to the terms of that certain Securities
Purchase Agreement, dated as of June 25, 2012 (the “Purchase Agreement”).

1. Interest. The unpaid principal balance of this Note shall bear simple
interest at a rate equal to twelve percent (12%) per annum payable in cash from
the date hereof until paid in full or the Maturity Date, whichever is earlier.

2. Prepayment. The Company may, at its sole election, prepay, in whole or in
part, the outstanding principal or accrued interest under this Note at any time
on or prior to the Maturity Date without penalty or premium.

3. Payments. All payments in respect of this Note shall be in immediately
available lawful money of the Republic of Korea and shall be sent on the date of
payment, at the address specified in the Purchase Agreement, or at such other
address as may be specified from time to time by such Holder in a written notice
delivered to the Company; provided, however, that any interest payment shall be
paid separately, if Holder so elects, to such account or address as Holder may
specify in writing. If any scheduled payment date is not a business day, such
payment shall be made on the next succeeding business day.

 

1



--------------------------------------------------------------------------------

4. Transferability. This Note evidenced hereby may not be pledged, sold,
assigned or transferred.

5. Security Interest. The indebtedness evidenced by this Note is secured by
certain collateral, as more particularly described in that certain Patent
Security Agreement, dated as of the date hereof (as may be further amended,
restated, supplemented or modified from time to time, the “Security Agreement”
and together with the Note and the Purchase Agreement, the “Transaction
Documents”), between the Company and the Holder.

6. Defaults and Remedies.

(a) Events of Default. Except as set forth in the Letter Agreement, an “Event of
Default” shall occur if:

(i) the Company shall default in the payment of the principal of this Note, when
and as the same shall become due and payable;

(ii) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed in a court of competent jurisdiction seeking (a) relief in
respect of the Company, or of a substantial part of its property or assets,
under Title 11 of the United States Code, as now constituted or hereafter
amended, or any other Federal or state bankruptcy, insolvency, receivership or
similar law, (b) the appointment of a receiver, trustee, custodian,
sequestrator, conservator or similar official for the Company, or for a
substantial part of its property or assets, or (c) the winding up or liquidation
of the Company; and such proceeding or petition shall continue undismissed for
ninety (90) days, or an order or decree approving or ordering any of the
foregoing shall be entered;

(iii) the Company shall (a) voluntarily commence any proceeding or file any
petition seeking relief under Title 11 of the United States Code, as now
constituted or hereafter amended, or any other Federal or state bankruptcy,
insolvency, receivership or similar law, (b) consent to the institution of, or
fail to contest in a timely and appropriate manner, any proceeding or the filing
of any petition described in paragraph (ii) of this Section 6(a), (c) apply for
or consent to the appointment of a receiver, trustee, custodian, sequestrator,
conservator or similar official for the Company or any subsidiary, or for a
substantial part of its property or assets, (d) file an answer admitting the
material allegations of a petition filed against it in any such proceeding,
(e) make a general assignment for the benefit of creditors, (f) become unable,
admit in writing its inability or fail generally to pay its debts as they become
due or (g) take any action for the purpose of effecting any of the foregoing; or

(iv) the Company shall have consummated a sale of its equity securities for cash
in a single financing transaction or series of related financing transactions
with aggregate net proceeds to the Company (after deduction of underwriting
discounts, commissions and similar fees) of at least Four Million Dollars
($4,000,000) and any portion of this Note is outstanding sixty (60) business
days after such consummation.

 

2



--------------------------------------------------------------------------------

(b) Remedies Upon Default. Upon the occurrence and during the continuance of an
Event of Default (i) each of the unpaid principal amount of and accrued interest
on the Note shall automatically become immediately due and payable, without
presentment, demand, protest or other requirements of any kind and (ii) Holder
shall be entitled to, at its option, exercise any or all of the rights and
remedies available to a secured party under the UCC or any other applicable law,
and exercise any or all of its rights and remedies provided for in this Note and
in any Transaction Document.

7. Loss, Etc., of Note. Upon receipt of evidence satisfactory to the Company of
the loss, theft, destruction or mutilation of this Note, and of indemnity
reasonably satisfactory to the Company if lost, stolen or destroyed, and upon
surrender and cancellation of this Note if mutilated, and upon reimbursement of
the Company’s reasonable incidental expenses, the Company shall execute and
deliver to the Holder a new Note of like date, tenor and denomination.

8. Waiver. The Company hereby waives presentment, demand, notice of nonpayment,
protest and all other demands and notices in connection with the delivery,
acceptance, performance or enforcement of this Note. If an action is brought for
collection under this Note, the Holder shall be entitled to receive all costs of
collection, including, but not limited to, its reasonable attorneys’ fees.

9. Notices. Any notice, approval, request, authorization, direction or other
communication under this Note shall be given in accordance with the Purchase
Agreement.

10. Successors and Assigns. Subject to Section 4, all of the covenants,
stipulations, promises, and agreements in this Note shall bind and inure to the
benefit of the parties’ respective successors and assigns, whether so expressed
or not.

11. Governing Law. All questions concerning the construction, validity,
enforcement and interpretation of this Note shall be determined in accordance
with the provisions of the Purchase Agreement.

**************

(Signature Page Follows)

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Note to be issued as of the
Issue Date first written above

 

    Cortex Pharmaceuticals, Inc. Address:    

7700 Irvine Center Drive, Suite 750

Irvine, California 92618

        By:           Mark A. Varney, Ph.D.       President and Chief Executive
Officer

 

4



--------------------------------------------------------------------------------

EXHIBIT B

Form of Warrant



--------------------------------------------------------------------------------

Execution Copy

NEITHER THIS SECURITY NOR THE SECURITIES FOR WHICH THIS SECURITY IS EXERCISABLE
HAVE BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE COMMISSION OR THE
SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN EXEMPTION FROM
REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES
ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT TO AN
EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO AN
AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH APPLICABLE STATE
SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO THE TRANSFEROR TO
SUCH EFFECT, THE SUBSTANCE OF WHICH SHALL BE REASONABLY ACCEPTABLE TO THE
COMPANY. ADDITIONALLY, THE SECURITIES FOR WHICH THIS SECURITY IS EXERCISABLE ARE
SUBJECT TO A RIGHT OF FIRST REFUSAL IN FAVOR OF THE COMPANY AS SET FORTH IN THAT
CERTAIN SECURITIES PURCHASE AGREEMENT DATED JUNE 25, 2012.

COMMON STOCK PURCHASE WARRANT

CORTEX PHARMACEUTICALS, INC.

 

Warrant Shares: 4,000,000   Issue Date: June 25, 2012

THIS COMMON STOCK PURCHASE WARRANT (the “Warrant”) certifies that, for value
received, Samyang Optics Co., Ltd. (the “Holder”) is entitled, upon the terms
and subject to the limitations on exercise and the conditions hereinafter set
forth, at any time on or prior to the close of business on the two year
anniversary of the original Issue Date (the “Termination Date”) but not
thereafter, to subscribe for and purchase from Cortex Pharmaceuticals, Inc., a
Delaware corporation (the “Company”), up to Four Million (4,000,000) shares (the
“Warrant Shares”) of Common Stock. The purchase price of one share of Common
Stock under this Warrant shall be equal to the Exercise Price, as defined in
Section 2(b).

Section 1. Definitions. In addition to the terms defined elsewhere in this
Warrant, the following terms shall have the meanings set forth in this
Section 1:

“Business Day” shall mean any day except any Saturday, any Sunday, any day which
is a federal legal holiday in the United States or any day on which banking
institutions in the State of California are authorized or required by law or
other governmental action to close.

“Common Stock” means the common stock of the Company, par value $0.001 per
share, and any other class of securities into which such securities may
hereafter be reclassified or changed.

“Trading Day” means a day on which the principal Trading Market is open for
trading.



--------------------------------------------------------------------------------

“Trading Market” means a market or exchange on which the Common Stock is then
listed or quoted for trading, including, without limitation, the NYSE Amex
Equities Market, the Nasdaq Capital Market, the Nasdaq Global Market, the Nasdaq
Global Select Market or the New York Stock Exchange, the OTC Bulletin Board or a
Pink OTC Market (or any successors to any of the foregoing).

“Transaction Documents” means the Securities Purchase Agreement dated June 25,
2012 between the Company and the purchaser signatory thereto (the “Purchase
Agreement”), as well as the other agreements and documents contemplated thereby.

“Weighted Average Closing Price” means the price determined by the first of the
following clauses that applies: (A) if the Common Stock is then listed or quoted
for trading on a Trading Market other than the OTC Bulletin Board or the Pink
OTC Market, the volume-weighted average closing prices of the Common Stock on
the Trading Market on which the Common Stock is then listed or quoted for
trading as reported by Bloomberg L.P., (B) if the Common Stock is then listed or
quoted for trading on the OTC Bulletin Board, the volume-weighted average
closing prices of the Common Stock on the OTC Bulletin Board, or (C) if the
Common Stock is not then listed or quoted for trading on the OTC Bulletin Board
and if prices for the Common Common Stock are then reported in the “Pink Sheets”
published by Pink OTC Markets, Inc. (or a similar organization or agency
succeeding to its functions of reporting prices), the closing prices per share
of the Common Stock so reported.

Section 2. Exercise.

a) Exercise of Warrant. Exercise of the purchase rights represented by this
Warrant may be made, in whole or in part, at any time or times on or before the
Termination Date by delivery to the Company (or such other office or agency of
the Company as it may designate by notice in writing to the registered Holder at
the address of the Holder appearing on the books of the Company) of a duly
executed copy of the Notice of Exercise Form annexed hereto, the original
Warrant certificate and payment of the aggregate Exercise Price of the shares
thereby purchased by wire transfer or cashier’s check drawn on a United States
bank.

b) Exercise Price. The exercise price per share of the Common Stock under this
Warrant shall be $0.056, subject to adjustment hereunder (the “Exercise Price”).

c) Mechanics of Exercise.

i. Delivery of Certificates Upon Exercise. Certificates for shares purchased
hereunder shall be transmitted by the Company or the Company’s transfer agent to
the Holder promptly after the date of exercise. This Warrant shall be deemed to
have been exercised on the first date on which all of the items in Section 2(a)
above have been delivered to the Company. The Warrant Shares shall be deemed to
have been issued, and Holder shall be deemed to have become a holder of record
of such shares for all purposes, as of the date the Warrant has been properly
exercised, with payment to the Company of the Exercise Price prior to the
issuance of such shares, having been paid.

 

2



--------------------------------------------------------------------------------

ii. Delivery of New Warrants Upon Exercise. If this Warrant shall have been
exercised in part, the Company shall, at the request of a Holder and upon
surrender of this Warrant certificate, at the time of delivery of the
certificate or certificates representing Warrant Shares, deliver to Holder a new
Warrant evidencing the rights of Holder to purchase the unpurchased Warrant
Shares called for by this Warrant, which new Warrant shall in all other respects
be identical with this Warrant.

iii. No Fractional Shares or Scrip. No fractional shares or scrip representing
fractional shares shall be issued upon the exercise of this Warrant. As to any
fraction of a share which the Holder would otherwise be entitled to purchase
upon such exercise, the Company shall, at its election, either pay a cash
adjustment in respect of such final fraction in an amount equal to such fraction
multiplied by the Exercise Price or round up to the next whole share.

iv. Charges, Taxes and Expenses. Issuance of certificates for Warrant Shares
shall be made without charge to the Holder for any issue or transfer tax or
other incidental expense in respect of the issuance of such certificate, all of
which taxes and expenses shall be paid by the Company, and such certificates
shall be issued in the name of the Holder.

v. Closing of Books. The Company will not close its stockholder books or records
in any manner which prevents the timely exercise of this Warrant, pursuant to
the terms hereof.

d) Representation by the Holder; Restrictions. The Holder, by the acceptance
hereof, represents and warrants that it is acquiring this Warrant and, upon any
exercise hereof, will acquire the Warrant Shares issuable upon such exercise,
for its own account and not with a view to or for distributing or reselling such
Warrant Shares or any part thereof in violation of the Securities Act or any
applicable state securities law. The Holder acknowledges that the Warrant Shares
acquired upon the exercise of this Warrant, if not registered, will have
restrictions upon resale imposed by state and federal securities laws and will
contain one or more legends relating thereto. The Holder further acknowledges
that the Warrant Shares may not be offered or sold except in compliance with the
Company’s right of first refusal contained in the Purchase Agreement and
pursuant to an effective registration statement under the Securities Act or
pursuant to an available exemption from, or in a transaction not subject to, the
registration requirements of the Securities Act and in accordance with
applicable state securities laws as evidenced by a legal opinion of counsel to
the Company to such effect, the substance of which shall be reasonably
acceptable to the Company.

 

3



--------------------------------------------------------------------------------

e) Call Provision. Subject to the provisions of this Section 2(e), if (i) the
Weighted Average Closing Price for each of 10 consecutive Trading Days (the
“Measurement Period”) exceeds one and one-half (1.5) times the Exercise Price
(subject to adjustment for forward and reverse stock splits, recapitalizations,
stock dividends and the like after the original Issue Date) and (ii) the Holder
is not in possession of any information that constitutes, or might constitute,
material non-public information which was provided by the Company, then the
Company may, within 3 Trading Days of the end of such Measurement Period, call
for cancellation of all or any portion of this Warrant for which a Notice of
Exercise has not yet been delivered (such right, a “Call”) for consideration
equal to $0.001 per Share. To exercise this right, the Company must deliver to
the Holder an irrevocable written notice (a “Call Notice”); indicating therein
the portion of unexercised portion of this Warrant to which such notice applies.
If the conditions set forth below for such Call are satisfied from the period
from the date of the Call Notice through and including the Call Date (as defined
below), then any portion of this Warrant subject to such Call Notice for which a
Notice of Exercise shall not have been received by the Call Date will be
cancelled at 6:30 p.m. (Los Angeles time) on the tenth Trading Day after the
date the Call Notice is received by the Holder (such date and time, the “Call
Date”). Any unexercised portion of this Warrant to which the Call Notice does
not pertain will be unaffected by such Call Notice. In furtherance thereof, the
Company covenants and agrees that it will honor all Notices of Exercise with
respect to Warrant Shares subject to a Call Notice that are tendered through
6:30 p.m. (Los Angeles time) on the Call Date. The parties agree that any Notice
of Exercise delivered following a Call Notice which calls less than all the
Warrants shall first reduce to zero the number of Warrant Shares subject to such
Call Notice prior to reducing the remaining Warrant Shares available for
purchase under this Warrant. For example, if (A) this Warrant then permits the
Holder to acquire 100 Warrant Shares, (B) a Call Notice pertains to 75 Warrant
Shares, and (C) prior to 6:30 p.m. (Los Angeles time) on the Call Date the
Holder tenders a Notice of Exercise in respect of 50 Warrant Shares, then (x) on
the Call Date the right under this Warrant to acquire 25 Warrant Shares will be
automatically cancelled, (y) the Company, in the time and manner required under
this Warrant, will have issued and delivered to the Holder 50 Warrant Shares in
respect of the exercises following receipt of the Call Notice, and (z) the
Holder may, until the Termination Date, exercise this Warrant for 25 Warrant
Shares (subject to adjustment as herein provided and subject to subsequent Call
Notices). Subject again to the provisions of this Section 2(e), the Company may
deliver subsequent Call Notices for any portion of this Warrant for which the
Holder shall not have delivered a Notice of Exercise. Notwithstanding anything
to the contrary set forth in this Warrant, the Company may not deliver a Call
Notice or require the cancellation of this Warrant (and any such Call Notice
shall be void), unless, from the beginning of the Measurement Period through the
Call Date, (1) the Company shall have honored in accordance with the terms of
this Warrant all Notices of Exercise delivered by 6:30 p.m. (Los Angeles time)
on the Call Date, and (2) the Common Stock shall be listed or quoted for trading
on the Trading Market, and (3) there is a sufficient number of authorized shares
of Common Stock for issuance of all securities under the Transaction Documents.

 

4



--------------------------------------------------------------------------------

Section 3. Certain Adjustments.

a) Stock Dividends and Splits. If the Company, at any time while this Warrant is
outstanding: (i) pays a stock dividend or otherwise makes a distribution or
distributions on shares of its Common Stock or any other equity or equity
equivalent securities payable in shares of Common Stock (which, for avoidance of
doubt, shall not include any shares of Common Stock issued by the Company upon
exercise of this Warrant), (ii) subdivides outstanding shares of Common Stock
into a larger number of shares, (iii) combines (including by way of reverse
stock split) outstanding shares of Common Stock into a smaller number of shares,
or (iv) issues by reclassification of shares of the Common Stock any shares of
capital stock of the Company, then in each case the Exercise Price shall be
multiplied by a fraction of which the numerator shall be the number of shares of
Common Stock (excluding treasury shares, if any) outstanding immediately before
such event and of which the denominator shall be the number of shares of Common
Stock outstanding immediately after such event, and the number of shares
issuable upon exercise of this Warrant shall be proportionately adjusted such
that the aggregate Exercise Price of this Warrant shall remain unchanged. Any
adjustment made pursuant to this Section 3(a) shall become effective immediately
after the record date for the determination of stockholders entitled to receive
such dividend or distribution and shall become effective immediately after the
effective date in the case of a subdivision, combination or re-classification.

b) Calculations. All calculations under this Section 3 shall be made to the
nearest cent or the nearest 1/100th of a share, as the case may be. For purposes
of this Section 3, the number of shares of Common Stock deemed to be issued and
outstanding as of a given date shall be the sum of the number of shares of
Common Stock (excluding treasury shares, if any) issued and outstanding.

c) Notice to Holder. Whenever the Exercise Price is adjusted pursuant to any
provision of this Section 3, the Company shall promptly mail to the Holder a
notice setting forth the Exercise Price after such adjustment and setting forth
a brief statement of the facts requiring such adjustment.

Section 4. Transfer of Warrant.

a) Transferability. This Warrant evidenced hereby may not be pledged, sold,
assigned or transferred.

b) Warrant Register. The Company shall register this Warrant, upon records to be
maintained by the Company for that purpose (the “Warrant Register”), in the name
of the record Holder hereof from time to time. The Company may deem and treat
the registered Holder of this Warrant as the absolute owner hereof for the
purpose of any exercise hereof or any distribution to the Holder, and for all
other purposes, absent actual written notice to the contrary.

 

5



--------------------------------------------------------------------------------

Section 5. Miscellaneous.

a) No Rights as Stockholder Until Exercise. This Warrant does not entitle the
Holder to any voting rights, dividends or other rights as a stockholder of the
Company prior to the exercise hereof as set forth in Section 2(c)(i).

b) Loss, Theft, Destruction or Mutilation of Warrant. The Company covenants that
upon receipt by the Company of evidence reasonably satisfactory to it of the
loss, theft, destruction or mutilation of this Warrant or any stock certificate
relating to the Warrant Shares, and in case of loss, theft or destruction, of
indemnity or security reasonably satisfactory to it, and upon surrender and
cancellation of such Warrant or stock certificate, if mutilated, the Company
will make and deliver a new Warrant or stock certificate of like tenor and dated
as of such cancellation, in lieu of such Warrant or stock certificate.

c) Saturdays, Sundays, Holidays, etc. If the last or appointed day for the
taking of any action or the expiration of any right required or granted herein
shall not be a Business Day, then, such action may be taken or such right may be
exercised on the next succeeding Business Day.

d) Authorized Shares.

The Company covenants that, during the period the Warrant is outstanding, it
will reserve from its authorized and unissued Common Stock a sufficient number
of shares to provide for the issuance of the Warrant Shares upon the exercise of
any purchase rights under this Warrant.

Except and to the extent as waived or consented to by the Holder, the Company
shall not by any action, including, without limitation, amending its certificate
of incorporation or through any reorganization, transfer of assets,
consolidation, merger, dissolution, issue or sale of securities or any other
voluntary action, avoid or seek to avoid the observance or performance of any of
the terms of this Warrant, but will at all times in good faith assist in the
carrying out of all such terms and in the taking of all such actions as may be
necessary or appropriate to protect the rights of Holder as set forth in this
Warrant against impairment.

Before taking any action which would result in an adjustment in the number of
Warrant Shares for which this Warrant is exercisable or in the Exercise Price,
the Company shall obtain all such authorizations or exemptions thereof, or
consents thereto, as may be necessary from any public regulatory body or bodies
having jurisdiction thereof.

e) Effect of Consolidation, Merger or Sale. Notwithstanding anything in this
Warrant to the contrary, this Warrant shall expire upon any (i) consolidation or
merger of the Company with another entity, or any statutory exchange of
securities with another entity, whereby the holders of voting capital stock of
the Company immediately prior to such transaction hold less than 50% of the
voting capital stock following such

 

6



--------------------------------------------------------------------------------

transaction, (ii) sale or all or substantially all of the Company’s assets to
another entity or (iii) liquidation of the Company. The Company shall give the
Holder at least fifteen (15) days advance notice of the closing of such
transaction at its last address as it shall appear upon the Warrant Register of
the Company; provided that the failure to mail such notice or any defect therein
or in the mailing thereof shall not affect the validity of the corporate action
required to be specified in such notice.

f) Governing Law. All questions concerning the construction, validity,
enforcement and interpretation of this Warrant shall be determined in accordance
with the provisions of the Purchase Agreement.

g) Nonwaiver. No course of dealing or any delay or failure to exercise any right
hereunder on the part of Holder or the Company shall operate as a waiver of such
right or otherwise prejudice Holder’s or the Company’s respective rights, powers
or remedies.

h) Notices. Any notice, request or other document required or permitted to be
given or delivered to the Holder by the Company shall be delivered in accordance
with the notice provisions of the Purchase Agreement.

i) Successors and Assigns. Subject to applicable securities laws, this Warrant
and the rights and obligations evidenced hereby shall inure to the benefit of
and be binding upon the successors and permitted assigns of the Company and the
successors and permitted assigns of Holder.

j) Amendment. This Warrant may be modified or amended or the provisions hereof
waived with the written consent of the Company and the Holder.

k) Severability. Wherever possible, each provision of this Warrant shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Warrant shall be prohibited by or invalid under
applicable law, such provision shall be ineffective to the extent of such
prohibition or invalidity, without invalidating the remainder of such provisions
or the remaining provisions of this Warrant.

l) Headings. The headings used in this Warrant are for the convenience of
reference only and shall not, for any purpose, be deemed a part of this Warrant.

********************

(Signature Page Follows)

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company and the Holder have caused this Warrant to be
executed by their respective officers thereunto duly authorized.

 

    CORTEX PHARMACEUTICALS, INC. Dated: June 25, 2012     By:           Name:
Mark A. Varney, Ph.D.       Title: President & Chief Executive Officer

Accepted and agreed to this 25 day of June, 2012

 

SAMYANG OPTICS CO., LTD. By:      

Name: Seung Chan, Kim

Title: President & Chief Executive Officer

 

8



--------------------------------------------------------------------------------

NOTICE OF EXERCISE

 

TO: CORTEX PHARMACEUTICALS, INC.

(1) The undersigned hereby elects to purchase             Warrant Shares of the
Company pursuant to the terms of the attached Warrant, and tenders herewith
payment of the exercise price in full, together with all applicable transfer
taxes, if any.

(2) Payment shall take the form of lawful money of the United States.

(3) Please issue a certificate or certificates representing said Warrant Shares
in the name of the undersigned.

The Warrant Shares shall be delivered by physical delivery of a certificate to:

 

                    

(4) The undersigned is an “accredited investor” as defined in Rule 501(a)(1),
(a)(2), (a)(3), (a)(7) or (a)(8) under the Securities Act of 1933, as amended.

[SIGNATURE OF HOLDER]

 

Name of Investing Entity:     

Signature of Authorized Signatory of Investing Entity:     

Name of Authorized Signatory:     

Title of Authorized Signatory:     

Date:     



--------------------------------------------------------------------------------

ASSIGNMENT FORM

(To assign the foregoing warrant, execute

this form and supply required information.

Do not use this form to exercise the warrant.)

FOR VALUE RECEIVED, [            ] all of or [            ] shares of the
foregoing Warrant and all rights evidenced thereby are hereby assigned to

                                                                           
                                         
                                     whose address is

 

.  

 

Dated:                                     ,             

 

  Holder’s Signature:           Holder’s Address:                  

Signature Guaranteed:                                          
                                         
                                                                           

NOTE: The signature to this Assignment Form must correspond with the name as it
appears on the face of the Warrant, without alteration or enlargement or any
change whatsoever, and must be guaranteed by a bank or trust company. Officers
of corporations and those acting in a fiduciary or other representative capacity
should file proper evidence of authority to assign the foregoing Warrant.



--------------------------------------------------------------------------------

EXHIBIT C

Security Agreement



--------------------------------------------------------------------------------

Execution Copy

PATENT SECURITY AGREEMENT

This Patent Security Agreement (as amended, modified or otherwise supplemented
from time to time, this “Security Agreement”), dated as of June 25, 2012, is
executed by Cortex Pharmaceuticals, Inc., a Delaware corporation (together with
its successors and assigns, the “Company”), in favor of Samyang Optics Co., Ltd.
(“Secured Party”).

RECITALS

A. The Company and the Secured Party have entered into that certain Securities
Purchase Agreement, dated as of even date herewith (as amended, modified,
renewed or extended from time to time, the “Purchase Agreement”) pursuant to
which the Company issued to the Secured Party that certain secured promissory
note (the “Note”);

B. The Company is the owner of certain intellectual property, identified below,
in which the Company is granting a security interest to the Secured Party; and

C. It is a condition precedent under the Purchase Agreement that the Company
enter into this Security Agreement and grant to the Secured Party the security
interests hereinafter provided to secure the obligations of the Company
described below.

AGREEMENT

NOW, THEREFORE, in consideration of the above recitals and for other good and
valuable consideration, the receipt and adequacy of which are hereby
acknowledged, the Company hereby agrees with Secured Party as follows:

1. Definitions and Interpretation. When used in this Security Agreement, the
following terms have the following respective meanings:

“Collateral” means (a) the patents listed on Schedule 1 attached hereto, and
(i) renewals thereof, (ii) reissues, continuations, divisions or reexaminations
thereof, (iii) all income, royalties, damages and payments now and hereafter due
and/or payable with respect thereto, including without limitation, damages and
payments for past and future infringements thereof, (iv) the right to sue for
past, present and future infringements thereof (the foregoing patents, together
with the items described in clauses (i)-(iv), are hereinafter referred to herein
as the “Patents”); (b) all of the Company’s rights corresponding thereto
throughout the world; (c) any license agreements with any other party, whether
the Company is a licensor or licensee under any such license agreement in
respect of the Patents; and (d) the goodwill of the Company’s business
associated with the Patents.

“Event of Default” means a default or breach as described in Section 6(a) of the
Note as described in that certain letter agreement between the Company and
Holder, dated as of the date hereof.

“Lien” means any security interest, mortgage, pledge, charge, assignment, lien
or other encumbrance of any kind.



--------------------------------------------------------------------------------

“Obligations” means all obligations, howsoever arising, owed by the Company to
Secured Party of every kind and description (whether or not evidenced by any
note or instrument and whether or not for the payment of money), now existing or
hereafter arising under or pursuant to the terms of the Note or this Security
Agreement, including, all interest, fees, charges, expenses and attorneys’ fees
and costs payable by the Company hereunder and thereunder, in each case, whether
direct or indirect, absolute or contingent, due or to become due.

“Permitted Liens” means (a) Liens for taxes not yet delinquent or Liens for
taxes being contested in good faith and by appropriate proceedings for which
adequate reserves have been established; (b) Liens in respect of property or
assets imposed by law which were incurred in the ordinary course of business,
such as carriers’, warehousemen’s, materialmen’s and mechanics’ Liens and other
similar Liens arising in the ordinary course of business which are not
delinquent or remain payable without penalty or which are being contested in
good faith and by appropriate proceedings; and (c) Liens in favor of the Secured
Party.

“Person” shall mean and include an individual, a partnership, a corporation
(including a business trust), a joint stock company, a limited liability
company, an unincorporated association, a joint venture or other entity or a
governmental authority.

“UCC” means the Uniform Commercial Code as in effect in the State of California
from time to time.

All capitalized terms not otherwise defined herein shall have the respective
meanings given in the Note. Unless otherwise defined herein, all terms defined
in the UCC have the respective meanings given to those terms in the UCC.

2. Grant of Security Interest. As security for the Obligations, the Company
hereby pledges to Secured Party and grants to Secured Party a security interest
in all right, title and interests of Company in and to the Collateral.

3. Representations and Warranties. The Company hereby represents and warrants to
Secured Party that:

(a) The Company is, as of the date of this Security Agreement, the owner of all
of the Collateral free from any liens, security interests or encumbrances except
for Permitted Liens, and no financing statement covering any of the Collateral
or any proceeding thereof is on file in any public office.

(b) Upon the filing of UCC-1 financing statements or comparable documentation in
the appropriate filing offices, Secured Party has a first priority perfected
security interest in the Collateral to the extent that a security interest in
the Collateral can be perfected by such filing, except for Permitted Liens.

4. Covenants Relating to Collateral. Unless and until there shall have occurred
and be continuing an Event of Default, the Company shall retain the right to use
the Collateral in the ordinary course of the Company’s business. The Company
hereby agrees (a) to perform all acts that may be reasonably necessary to
maintain, preserve, protect and perfect the Collateral, the Lien granted to
Secured Party therein and the perfection and priority of such Lien, except for
Permitted Liens; (b) not to

 

-2-



--------------------------------------------------------------------------------

use or permit any Collateral to be used (i) in violation in any material respect
of any applicable law, rule or regulation, or (ii) in violation of any policy of
insurance covering the Collateral; (c) to pay promptly when due all taxes and
other governmental charges, all Liens and all other charges now or hereafter
imposed upon or affecting any Collateral, except for Permitted Liens; (d) to
procure, execute and deliver from time to time any endorsements, assignments,
financing statements and other writings reasonably deemed necessary or
appropriate by Secured Party to perfect, maintain and protect its Lien hereunder
and the priority thereof; (e) to appear in and defend any action or proceeding
which may affect its title to or Secured Party’s interest in the Collateral;
(f) not to surrender or lose possession of (other than to Secured Party), sell,
encumber, lease, rent, or otherwise dispose of or transfer any Collateral or
right or interest therein, and to keep the Collateral free of all Liens except
Permitted Liens; and (g) to comply with all material requirements of law
relating to the possession, maintenance and control of the Collateral.

5. Power of Attorney. The Company hereby irrevocably appoints Secured Party as
its attorney-in-fact (which appointment is coupled with an interest) and agrees
that the Secured Party may perform (but Secured Party shall not be obligated to
and shall incur no liability to the Company or any third party for failure so to
do) any act which the Company is obligated by this Security Agreement to
perform, and to exercise such rights and powers as the Company might exercise
with respect to the Collateral, including the right to (a) collect by legal
proceedings or otherwise and endorse, receive and receipt for all payments,
proceeds and other sums and property now or hereafter payable on or on account
of the Collateral; (b) enter into any extension, reorganization, deposit,
merger, consolidation or other agreement pertaining to, or deposit, surrender,
accept, hold or apply other property in exchange for the Collateral; (c) make
any compromise or settlement, and take any action it deems advisable, with
respect to the Collateral; (d) insure and preserve the Collateral; (e) pay any
indebtedness of the Company relating to the Collateral; and (f) file UCC
financing statements and execute other documents, instruments and agreements
required hereunder; provided, however, that the Secured Party shall not exercise
any such powers granted pursuant to subsections (a) through (e) prior to the
occurrence of an Event of Default and shall only exercise such powers during the
continuance of an Event of Default. The Company agrees to reimburse Secured
Party immediately upon demand for any reasonable costs and expenses, including
attorneys’ fees, Secured Party may incur while acting as the Company’s
attorney-in-fact hereunder, all of which costs and expenses are included in the
Obligations. It is further agreed and understood between the parties hereto that
such care as Secured Party gives to the safekeeping of its own property of like
kind shall constitute reasonable care of the Collateral when in Secured Party’s
possession; provided, however, that Secured Party shall not be required to make
any presentment, demand or protest, or give any notice and need not take any
action to preserve any rights against any prior party or any other person in
connection with the Obligations or with respect to the Collateral.

6. Litigation and Other Proceedings

(a) The Company shall have the right and obligation to commence and diligently
prosecute such suits, proceedings or other actions for infringement or other
damage, or reexamination or reissue proceedings, or opposition or cancellation
proceedings as are reasonable to protect the Collateral. No such suit,
proceeding or other actions shall be settled or voluntarily dismissed, nor shall
any party be released or excused of any claims of or liability for infringement,
without the prior written consent of Secured Party, which consent shall not be
unreasonably withheld.

(b) Upon the occurrence and during the continuation of an Event of Default,
Secured Party shall have the right but not the obligation to bring suit or
institute proceedings in the name of the Company or Secured Party to enforce any
rights in the Collateral, including any license thereunder, in

 

-3-



--------------------------------------------------------------------------------

which event the Company shall at the request of Secured Party do any and all
lawful acts and execute any and all documents reasonably required by Secured
Party in aid of such enforcement. If Secured Party elects not to bring suit to
enforce any right under the Collateral, including any license thereunder, the
Company agrees to use all commercially reasonable measures, whether by suit,
proceeding or other action, to cause to cease any infringement of any right
under the Collateral by any Person and for that purpose agrees to diligently
maintain any action, suit or proceeding against any Person so infringing
necessary to prevent such infringement.

7. Default and Remedies.

(a) Default. The Company shall be deemed in default under this Security
Agreement upon the occurrence and during the continuance of an Event of Default.

(b) Remedies. Upon the occurrence and during the continuance of any such Event
of Default, Secured Party shall have the rights of a secured creditor under the
UCC, including taking possession of the Collateral pursuant to judicial process
or, if the taking can be accomplished without a breach of the peace, taking
possession of the Collateral without judicial process, all rights granted by
this Security Agreement and by law, including the right to require the Company
to make the Collateral available to Secured Party at a place to be designated by
Secured Party. Secured Party may immediately, without demand of performance and
without other notice (except as set forth below) or demand whatsoever to the
Company, all of which are expressly waived, and without advertisement, sell at
public or private sale or otherwise realize upon the whole or from time to time
any part of the Collateral or any interest which the Company may have therein.
Notice of any sale or other disposition of the Collateral shall be given to the
Company at least twenty (20) days before the time of any intended public or
private sale or other disposition of the Collateral is made, which the Company
hereby agrees shall be reasonable notice of such sale or other disposition. In
furtherance of Secured Party’s rights hereunder, the Company hereby grants to
Secured Party an irrevocable, non-exclusive and assignable license (exercisable
without payment or royalty or other compensation to Company) to use, license or
sublicense the Collateral after the occurrence and during the continuation of
any Event of Default on such terms as the Secured Party may deem to be necessary
or desirable. Upon taking possession of the Collateral, Secured Party may sell,
lease, license or otherwise dispose of the Collateral using commercially
reasonable means and if commercially reasonable may do so by public or private
proceedings. Secured Party may purchase the Collateral at a public disposition
or at a private disposition if the Collateral is of a kind that is customarily
sold on a recognized market or the subject of widely distributed standard price
quotations.

(c) Application of Collateral Proceeds. The proceeds and/or avails of the
Collateral, or any part thereof, and the proceeds and the avails of any remedy
hereunder (as well as any other amounts of any kind held by Secured Party at the
time of, or received by Secured Party after, the occurrence of an Event of
Default) shall be paid to and applied as follows:

(i) First, to the payment of reasonable costs and expenses, including all
amounts expended to preserve the value of the Collateral, of foreclosure or
suit, if any, and of such sale and the exercise of any other rights or remedies,
and of all proper fees, expenses, liability and advances, including reasonable
legal expenses and attorneys’ fees, incurred or made hereunder by Secured Party;

(ii) Second, to the payment to Secured Party of the Obligations then owing or
unpaid; and

 

-4-



--------------------------------------------------------------------------------

(iii) Third, to the payment of the surplus, if any, to the Company, its
successors and assigns, or to whomsoever may be lawfully entitled to receive the
same.

8. Miscellaneous.

(a) Notices. All notices and other communications hereunder shall be in writing
and shall be deemed given if properly addressed: (i) if delivered personally, by
commercial delivery service or by facsimile (with acknowledgment of a complete
transmission prior to 5:30 p.m. Los Angeles time), on the day of delivery,
(ii) if delivered by U.S. nationally recognized overnight courier service, on
the next Business Day after mailing, or (iii) upon actual receipt by the party
to whom such notice is required by be given. For purposes of this Agreement,
“Business Day” shall mean any day except any Saturday, any Sunday, any day which
is a federal legal holiday in the United States or any day on which banking
institutions in the State of California are authorized or required by law or
other governmental action to close. Notices shall be deemed to be deemed
properly addressed to any party hereto if addressed to the following addresses
(or at such other address for a party as shall be specified by like notice):

(1) if to Secured Party, to:

Samyang Optics Co., Ltd

15th F, KT Tower 422, Teheran-ro,

Gang Nam Gu, Seoul, Korea

Attention:

Telephone:

Facsimile:

Email:

(2) if to the Company:

Cortex Pharmaceuticals, Inc.

7700 Irvine Center Drive, Suite 750,

Irvine, California 92618

Attention: Chief Executive Officer

Telephone: (949) 727-3157

Facsimile: (949) 727-3657

Email:

with a copy to (which shall not constitute notice):

Stradling Yocca Carlson & Rauth

660 Newport Center Drive, Suite 1600

Newport Beach, CA 92660

Attention: Lawrence B. Cohn

Telephone: (949) 725-4000

Facsimile: (949) 725-4100

Email:

(b) Termination of Security Interest. Upon the payment in full of all
Obligations, the security interest granted herein shall terminate and all rights
to the Collateral shall revert to the

 

-5-



--------------------------------------------------------------------------------

Company. Upon such termination Secured Party hereby authorizes the Company to
file any UCC termination statements necessary to effect such termination and
Secured Party will, at the Company’s expense, execute and deliver to the Company
any additional documents or instruments as Company shall reasonably request to
evidence such termination; provided, however, if at any time after payment to
Secured Party and the release of the security interest in the Collateral, any
payments to the Secured Party must be disgorged, returned or otherwise paid back
by the Secured Party for any reason (including, without limitation, the
bankruptcy of the Company), this Agreement, the security interest in the
Collateral, and the relative rights and priorities set forth herein shall be
reinstated as to all such payments that are disgorged, returned or otherwise
paid back by the Secured Party as though such payments had not been made.

(c) Nonwaiver. No failure or delay on Secured Party’s part in exercising any
right hereunder shall operate as a waiver thereof or of any other right nor
shall any single or partial exercise of any such right preclude any other
further exercise thereof or of any other right.

(d) Amendments and Waivers. This Security Agreement may not be amended nor
modified, nor may any of its terms be waived, except by written instruments
signed by the Company and Secured Party. Each waiver or consent under any
provision hereof shall be effective only in the specific instances for the
purpose for which given.

(e) Assignments. This Security Agreement shall be binding upon and inure to the
benefit of Secured Party and the Company and their respective successors and
assigns.

(f) Cumulative Rights, etc. The rights, powers and remedies of Secured Party
under this Security Agreement shall be in addition to all rights, powers and
remedies given to Secured Party by virtue of any applicable law, rule or
regulation of any governmental authority, the Purchase Agreement, the Note or
any other agreement, all of which rights, powers, and remedies shall be
cumulative and may be exercised successively or concurrently without impairing
Secured Party’s rights hereunder. The Company waives any right to require
Secured Party to proceed against any person or entity or to exhaust any
Collateral or to pursue any remedy in Secured Party’s power.

(g) Partial Invalidity. If at any time any provision of this Security Agreement
is or becomes illegal, invalid or unenforceable in any respect under the law or
any jurisdiction, neither the legality, validity or enforceability of the
remaining provisions of this Security Agreement nor the legality, validity or
enforceability of such provision under the law of any other jurisdiction shall
in any way be affected or impaired thereby.

(h) Construction. This Security Agreement is the result of negotiations among,
and has been reviewed by, the Company, Secured Party and their respective
counsel. Accordingly, this Security Agreement shall be deemed to be the product
of all parties hereto, and no ambiguity shall be construed in favor of or
against the Company or Secured Party.

(i) Entire Agreement. This Security Agreement taken together with the Purchase
Agreement, the Note and the documents executed in connection therewith
constitute and contain the entire agreement of the Company and Secured Party and
supersede any and all prior agreements, negotiations, correspondence,
understandings and communications among the parties, whether written or oral,
respecting the subject matter hereof.

 

-6-



--------------------------------------------------------------------------------

(j) Other Interpretive Provisions. References in this Security Agreement to any
document, instrument or agreement (i) includes all exhibits, schedules and other
attachments thereto, (ii) includes all documents, instruments or agreements
issued or executed in replacement thereof, and (iii) means such document,
instrument or agreement, or replacement or predecessor thereto, as amended,
modified and supplemented from time to time and in effect at any given time. The
words “hereof,” “herein” and “hereunder” and words of similar import when used
in this Security Agreement refer to this Security Agreement as a whole and not
to any particular provision of this Security Agreement. The words “include” and
“including” and words of similar import when used in this Security Agreement
shall not be construed to be limiting or exclusive.

(k) Governing Law. This Security Agreement shall be governed by and construed in
accordance with the laws of the State of California without giving effect to its
conflicts of law rules (except to the extent governed by the UCC).

(l) Counterparts. The Security Agreement may be executed and delivered by
facsimile or by electronic messaging system and the signature of any party to
this Security Agreement delivered by facsimile or an electronic messaging system
shall be deemed an original signature for all purposes. This Security Agreement
may be executed in counterparts, each of which shall be deemed an original, but
all of which together shall constitute one instrument. The partially executed
signature page of any counterpart of this Security Agreement may be attached to
any other partially executed counterpart of this Security Agreement without
impairing the legal effect of the signature(s) on such signature page.

[The remainder of this page is intentionally left blank]

 

-7-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Security Agreement to be
executed as of the day and year first above written.

 

COMPANY CORTEX PHARMACEUTICALS, INC. By:       Mark A. Varney, Ph.D.   President
and Chief Executive Officer

ACCEPTED AND AGREED:

SECURED PARTY

SAMYANG OPTICS CO., LTD.

 

By:       Seung Chan, Kim   President and Chief Executive Officer

[Signature page to Security Agreement]



--------------------------------------------------------------------------------

SCHEDULE 1

TO SECURITY AGREEMENT

 

Patent Number

  

Date

  

Description

PCT/US07/26415;

WO 2008/085505

   January 3, 2007    Mueller et al, “3-Substituted-[1,2,3]-Benzotriazinone
Compounds for Enhancing Glutamatergic Synaptic Responses”

PCT/US08/10877;

WO 2009/038752

   September 20, 2007    Mueller et al, “3-Substituted 1,2,3-Triazin-4-ones and
3-Substituted 1,3-Pyrimidones for Enhancing Glutamatergic Synaptic Responses”

PCT/US08/009508;

WO 009/023126

   August 10, 2007    Mueller R and L Street, “Bicyclic Amides for Enhancing
Glutamatergic Synaptic Responses”

PCT/US2010/00255;

WO 2010/087981

   August 10, 2007    Mueller R and L Street, “Bicyclic Amides for Enhancing
Glutamatergic Synaptic Responses”

PCT/US2010/00254;

WO 2010/ 087980

   August 10, 2007    Mueller R and L Street, “Bicyclic Amides for Enhancing
Glutamatergic Synaptic Responses”



--------------------------------------------------------------------------------

EXHIBIT D

Amendment